In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00355-CV
                               __________________


                         IN RE SARA JANE BATTEAU

__________________________________________________________________

                          Original Proceeding
        County Court at Law No. 3 of Montgomery County, Texas
                   Trial Cause No. 21-02-02642-CV
__________________________________________________________________

                           MEMORANDUM OPINION

       In a petition for a writ of mandamus, Sara Jane Batteau asks this Court to

compel the judge assigned to preside in a divorce and custody case in which she is a

party to allow her to appear for a hearing remotely and to transfer the case to the

State of Illinois.

       On September 2, 2022, the trial court denied Batteau’s challenge to the

jurisdiction of the Texas court. The trial court found that when the case commenced

on February 21, 2021, the children had been domiciled in Texas for at least 6 months

and Batteau had been a resident of Texas for 6 months and a resident of Montgomery

County for at least 90 days. The trial court found it had jurisdiction over the parties

                                          1
and the subject matter of the suit. See Tex. Fam. Code Ann. § 152.201 (initial child

custody jurisdiction). The mandamus record does not establish that a court in Illinois

made a child custody determination before the real party in interest, Shawn Joseph

Mullin, filed for divorce and custody in Texas. The mandamus record also fails to

show that the judge is disqualified from presiding in Trial Cause Number 21-02-

02642-CV, as Batteau argues in her mandamus petition. See Tex. R. Civ. P. 18b(a)

(grounds for disqualification). Furthermore, the mandamus record does not show

that the trial court abused its discretion by not granting Batteau’s requests to allow

her temporary non-compliance with the trial court’s order to turn over the children

and to appear remotely for evidentiary hearings.

      The relator has the burden of providing this Court with a sufficient record to

establish her right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). After considering the petition for a writ of mandamus, the

appendix, and the supplemental mandamus record, and based upon the mandamus

record, we conclude that the relator has not shown that she is entitled to the relief

sought in her petition. Accordingly, the petition for a writ of mandamus is denied.

See Tex. R. App. P. 52.8(a).

      PETITION DENIED.
                                                           PER CURIAM
Submitted on December 7, 2022
Opinion Delivered December 8, 2022

Before Golemon, C.J., Kreger and Horton, JJ.

                                          2